Citation Nr: 9917812	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for right wrist and left elbow disorders 
as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision letter issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

As a preliminary matter, the Board observes that the issue 
certified for appeal by the RO was whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998) for right wrist and left elbow disorders as a result of 
VA treatment, while the Board has listed the issue as one for 
de novo consideration.  In this regard, the Board observes 
that the prior April 1995 rating decision, in which the RO 
denied entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151, is not a final decision, as the veteran submitted a 
statement in April 1995 which could reasonably be interpreted 
as a valid Notice of Disagreement.  While the Board observes 
that the RO issued a letter in May 1995 requesting 
clarification of the April 1995 statement, the Board finds 
that, as the April 1995 statement meets the criteria for a 
valid Notice of Disagreement under 38 C.F.R. § 20.201 (1998), 
the RO should have issued a Statement of the Case in 
accordance with the provisions of 38 C.F.R. §§ 19.29 and 
19.30 (1998).

In this case, the veteran has alleged that he was injured 
while being transported by cab from a VA facility to a 
private nursing home in 1992.  An April 1992 VA status report 
indicates that the veteran was placed on a six month nursing 
home contract under VA auspices on April 6, 1992 at the 
Calvin Johnson Nursing Home in Belleville, Illinois, while a 
June 1992 VA status report reflects that he was discharged 
from a VA nursing home contract on June 2, 1992 at the 
Doctors Nursing Home in Salem, Illinois.  While these status 
reports contain the full addresses of these nursing home 
facilities, the claims file contains no records from  these 
facilities.  Furthermore, in his Substantive Appeal, received 
by the RO in February 1998, the veteran reported treatment 
for his claimed disabilities at the John Cochran (St. Louis, 
Missouri) VA Medical Center (VAMC) following his discharge 
from the noted nursing home facilities.  Records of such 
treatment should be obtained and associated with the 
veteran's claims file.  See Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).
 
Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the John 
Cochran VAMC and request all records of 
treatment of the veteran on and after 
June 1992.  All records received from 
this facility should be associated with 
the claims file.

2.  After obtaining the necessary 
releases from the veteran, the RO should 
also contact the Calvin Johnson Nursing 
Home and the Doctors Nursing Home and 
request all records of treatment of the 
veteran on and after April 1992.  All 
records received from these facilities 
should be associated with the claims 
file.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998) for right wrist 
and left elbow disorders as a result of 
VA treatment.  If the determination of 
this issue remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition of this case.  No action is required of the 
veteran until he is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


